Citation Nr: 0122891	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals, 
cicatrix postoperative right ankle due to a fracture of the 
right talus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to March 
1958.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a Department of Veterans' Affairs (VA) 
regional office (RO) in Waco, Texas.  The Board notes that 
the veteran requested a travel Board hearing in August 1999, 
but wrote by letter dated in July 2001 that he was unable to 
attend the hearing scheduled in August 2001.  The veteran did 
not request rescheduling of the hearing and stated, "please 
let this letter serve as my request for an increase in my 
disability..." Accordingly, the Board construes the July 
2001 letter as a withdrawal of the hearing request and 
proceeds with appellate review.


REMAND

The current rating under Diagnostic Code 5271 is the maximum 
rating provided for an ankle disability unless there is 
ankylosis ratable under Code 5270.  The veteran underwent a 
VA physical examination in January 1999.  The report does 
contain the examiner's comment that the radiologist's 
interpretation of the radiographs was still pending.   There 
is no indication in the record that the radiologist's 
interpretations were ever reviewed by the examining physician 
and taken into account in the examination report.  The Board 
was also unable to locate these records in the file.  On the 
other hand, that examination clearly did not demonstrate 
ankylosis.  As a general rule, absent ankylosis, the 
schedular criteria would bar an increased rating regardless 
of the radiographic results.

In his March 1999 notice of disagreement, the veteran 
questioned why an internist examined him as opposed to an 
orthopedic doctor.  Once again, the Board does not find this 
allegation alone would warrant a new examination since the 
question of whether the claimant has motion of the ankle 
joint is not an arcane medical inquiry which only specialists 
are competent to determine.   However, the veteran also 
referred to a 1993 examination with a VA physician and 
asserted that the orthopedist told him that if the pain 
worsened to a point that was intolerable, it would require 
that the ankle be fused.  The Board would construe this 
argument as essentially to the effect that the ankle 
disability produces such impairment as to warrant treatment 
by fusion.  Fusion would be rated under Code 5270 for 
ankylosis.  Thus, a liberal interpretation of the arguments 
of the claimant would be that his level of ankle disability 
is such that it would be analogous to ankylosis. 

A copy of the asserted 1993 VA examination report is not of 
record.  Further, the January 1999 examination report does 
not directly address whether the current level of ankle 
disability would warrant treatment by fusion.   In view of 
the evidentiary assertions by the claimant of existing VA 
medical evidence to support the claim, and the absence of 
expressed medical findings or opinion to address the 
evidentiary assertions of a level of disability potentially 
warranting an increased rating, the Board finds that further 
development is required.  

In addition to these considerations, there has been a 
significant change in the law during the pendency of this 
appeal.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  In accordance with the VCAA, the RO 
should take appropriate action to obtain 
or account for VA medical records aside 
from those already in the claims file, 
if any, pertaining to the treatment of 
the right ankle.  The RO, with the 
assistance of the claimant, should 
obtain these records and associate them 
with the claims file.  

A specific effort should be made to 
identify and obtain a copy of the 
reported 1993 VA examination.  The 
veteran is advised that if the report of 
the 1993 examination does not contain a 
medical opinion concerning whether a 
worsening of the condition would warrant 
treatment by fusion, he must come 
forward with evidence to this effect 
from a medical provider.  He can not 
establish this as a medical fact with 
this own lay testimony.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

3.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's service-connected residuals 
of a cicatrix postoperative right ankle 
due to a fracture of the right talus.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

After the examination and a review of 
the evidence in the claims folder, 
including service, private and VA 
medical records.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.

Following examination and review of the 
record, the provider should express an 
opinion as to the following:

Whether the veteran's condition produces 
manifestations that are comparable to or 
worse than the level of disability that 
would be present if the ankle was fused, 
and if so, at what angle would be 
appropriate for the fusion to treat the 
current disability?

The examiner should provide a rationale 
for any opinions expressed as to the 
nature and severity of the veteran's 
service-connected residuals of a 
cicatrix postoperative right ankle due 
to a fracture of the right talus 
disability.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for residuals of a cicatrix postoperative 
right ankle due to a fracture of the 
right talus, currently evaluated as 20 
percent disabling.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




